Action to recover damages because of defendant’s breach of promise to marry plain*555tiff. Engagement continued for twenty-eight or twenty-nine days, when the defendant broke it and notified the plaintiff he could not marry her.Verdict for plaintiff and damages assessed at $7500. Motion filed by defendant to set aside verdict, and is urged because damages awarded are excessive. Plaintiff was entitled to recover just compensation for her loss and damages by reason of the breaking of the engagement, not damages as a punishment for the defendant’s breach of his contract.A careful reading of the evidence clearly shows that the jury, in the assessment of damages, either misapprehended or disregarded the rule of damages as stated to them by the presiding Justice, as a careful reading of the evidence shows it is impossible to believe that $7500 was not excessive damages. How much the jury were authorized to award it is hard to determine, but it is the opinion of the court that the extreme amount should not have exceeded $3000. If the plaintiff files a remittitur of all above $3000, the mandate will be,“Motion overruled;” otherwise, “Motion sustained and new trial granted.”